OPINION — AG ** CORPORATE AUTHORITIES — ARBITRATORS — CONTRACTS ** (1) PURSUANT TO THE DUTY TO BARGAIN IN GOOD FAITH REQUIRED BY 11 O.S. 51-105 [11-51-105], THE CORPORATE AUTHORITIES MUST TAKE AFFIRMATIVE ACTION WITHIN A REASONABLE TIME TO ACCEPT OR REJECT THE MAJORITY OPINION OF THE ARBITRATORS WITH RESPECT TO ARBITRATION HEARINGS HELD TO RESOLVE CONTRACT NEGOTIATION DISPUTES BETWEEN A MUNICIPALITY AND FIREFIGHTER'S OR POLICEMEN'S ASSOCIATIONS UNDER 11 O.S. 51-108 [11-51-108] (2) THE CORPORATE AUTHORITIES 'MUST' ACCEPT OR REJECT IN ITS ENTIRETY, THE MAJORITY OPINION OF THE ARBITRATORS PURSUANT TO 11 O.S. 51-108 [11-51-108] (3) AN ACCEPTANCE OF THE ENTIRE OPINION OF THE ARBITRATORS RESULTS IN AN AGREEMENT BINDING ON THE PARTIES PURSUANT TO 11 O.S. 51-108 [11-51-108] (LABOR, COLLECTIVE BARGAINING, CONTRACTS DISPUTES, GRIEVANCES, RIGHTS ARBITRATION, MUNICIPALITY, LABOR MANAGEMENT, EMPLOYER, NEGOTIATION, DISPUTES, BARGAINING AGENT) CITE: 11 O.S. 51-101 [11-51-101], 11 O.S. 51-102 [11-51-102](5), 11 O.S. 51-105 [11-51-105], 11 O.S. 51-106 [11-51-106], 11 O.S. 51-107 [11-51-107], 11 O.S. 51-108 [11-51-108] (THOMAS L. SPENCER)